Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/21 has been entered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Nomugi Tomoyori on 08/09/21, 08/17/21.
The application has been amended as follows: 
Claim 1: A polishing liquid that contains cerium oxide as loose abrasive particles and is to be used in polishing processing for polishing an edge surface of a glass substrate with use of a brush,
wherein, letting a particle diameter be Dx (µm) when a cumulative particle volume cumulated from the small particle diameter side reaches x(%) of a total 
particle volume in a particle size distribution obtained regarding the cerium oxide using a laser diffraction/scattering method,

a difference between D95 and D5 is 3 µm or more, and
wherein when a particle diameter at which a frequency is at the maximum in the particle size distribution is Dpeak, Dpeak-D5 is less than D95-Dpeak[[,]] 

Claim 9: A method for manufacturing a magnetic disk, comprising;
processing for forming at least a magnetic layer on a main surface of the magnetic-disk glass substrate obtained using the method for manufacturing a glass substrate according to claim 7.
Claim 21: The polishing liquid according to claim 1, wherein D50 is 0.8 µm to 2.4 µm.
Claim 22:  The polishing liquid according to claim 2, wherein D50 is 0.8 µm to 2.4 µm.
Claim 23: The polishing liquid according to claim 3, wherein D50 is 0.8 µm to 2.4 µm.
Claim 24: The polishing liquid according to claim 10, wherein D50 is 0.8 µm to 2.4 µm.
Allowable Subject Matter
Claims 1-3, 5-10, 14-15, 17, 19-26 are allowed. Applicant’s arguments, see Remarks, filed 05/11/21, with respect to 35 U.S.C 103 rejection have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of claim 1 has been withdrawn. With further consideration the examiner believes Honma does not fairly teach normal distribution of particles and Dpeak is about 3.4 um and not 2.55 um, and although D95-D5 is more than 3 um, and D5 is less than 1 um, however Dpeak-D5 is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712